                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JAMMIE L. MARSHALL

                Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-117

        v.

 G.D.C.I. FOOD SERVICE, et al.,

                Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 19). No party filed Objections to the

Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge’s Report

and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiff’s claims

against Defendants Georgia Department of Corrections, Supervisor Peterson, and Dr. Lewis and

DENIES Plaintiff in forma pauperis status on appeal as to these claims. Plaintiff’s claims against

Defendants Hall, White, and Tatum in their individual capacities shall remain pending.

       SO ORDERED, this 1st day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
